DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if there is more than one mold as both lines 5 and 7 refer to “a mold” but based on the specification, they appear to be the same mold.
Claim 3 recites the limitation "the blade" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear if an “at least one leg” of claim 6 is the same as that of claim 1 or in addition to that of claim 1.
Regarding claim 7, it is unclear if an “at least one leg” of claim 6 is the same as that of claim 1 or in addition to that of claim 1.
Claim 8 recites the limitation "the main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, it is unclear if the at least one actuator is intended to be in addition to the actuator of claim 1 as it currently written, particularly since the specification suggests the actuators are for pressing on the blade component and not anything else.
Regarding claim 12, it is unclear if a group of actuators is disposed equidistant from adjacent actuators or if this is intended to be “a plurality of actuators each disposed equidistantly from adjacent actuators”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 100, 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest a main body, an arm contacting a leading edge of a mold, a leg contacting a trailing edge of the mold, all made of struts, and an actuator configured to apply force to a blade component, in combination with a  template configured to hold the blade component.  This is considered to require the template not be the surface of the mold.  While Tapia(US Publication 2014/0322023) shows a main body with an arm and a leg and presumably an actuator, there is no suggestion of a template.  The arm and leg also do not contact the edge of the mold.  Sanz Pascula et al.(US Publication 2012/0133066) teaches a main body made of struts and possibly an arm and a leg, both of which contact the edge of the mold, as well as an actuator, and the actuator applies force to the blade component through the mold, but again there is no template except the surface of the mold, and the claim is considered to require the template to be a separate element from the mold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746